DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the combination including the catalyst being disposed so that the exhaust gas flows inside the catalyst from a first side to a second side in a cylinder lined-up direction of the engine in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Yoshida et al. (JP 2015-124692 A), Abe (DE 102014211677 A1), Iketani (JP 2016-014345 A), Yuasa (JP 2011-236849 A), and Sekiya et al. (US 2014/0318511 A1), which all disclose an EGR gas outlet provided downstream of a catalyst and an in-head EGR passage penetrating the cylinder head, wherein the catalyst is disposed so that exhaust gas flows inside the catalyst from a first side to a second side in a cylinder vertical direction of the engine.  However, none of the cited references disclose or render obvious the exhaust gas flowing inside the catalyst from a first side to a second side in a cylinder lined-up direction of the engine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Yoshida et al. (US 2013/0206120 A1) which further discloses a state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746